DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
Applicant’s argument with respect to claims 1-20 have fully considered but are moot in view of new grounds of rejection.
 	For example, applicant alleges newly amended claims 1, 11 and 20 disclose wherein the interface provides content for a content genre while the first content domain remains selected, queries and operations will be performed in a context of the first content domain.
 	Examiner asserts newly cited art “Gruber” discloses wherein the interface provides content for a content genre(see par. 1081, where an interface provides domains  that includes sub-domains for different contents including music genres)  and while the first content domain remains selected, queries and operations will be performed in a context of the first content domain(see par. 1081-1086, which provides information related to a domain of information, including while for example, on an entertainment domain  searches and/or operation (related music, sports etc.) can be performed on the context  of the entertainment domain). That is while for example, the music domain, the digital assistant can implement sub-domains of common query types related to famous singers, songs, and genres).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Papish U. S. Patent Application Publication No. 20120317136[hereinafter Papish] in view of Zheng U. S. Patent Application Publication No. 20190042226 [hereinafter Zheng] and further in view of Garofalo U. S. Patent Application Publication No. 2009/0019375[herein after Garofalo].
As per claim 1, Papish discloses a system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 
accessing an enhanced content sharing platform(content management server 102), (see par. 0102)wherein the enhanced content sharing platform comprises an interface element (820) for selecting from a plurality of content domains(see par. 0020-0021, where plurality of content domains are provided to the user or accessing or selection); 
using the interface element to select a first content domain from the plurality of content domains(see par. 0020-0021, user-specified content domain (e.g., specified via a radio button selection in a web-based interface) or from contextual 
presenting the first content domain (see par. 0020-0021); wherein the first content domain remains selected until a second content domain is selected(see par. 0012-0013, 0236 where when selected the first  content domain until the at least one termination criteria of the content domain are met.) 
Papish does not explicitly disclose: using an interface specific to the first content;
wherein the interface provides content for a content genre; and while the first content domain remains selected, queries and operations will be performed in a context of the first content domain.
though Papish discloses a user-specified content domain (e.g., specified via a radio button selection in a web-based interface) or from contextual information (e.g., when the user has been browsing in the "Movies" section of an online media store)(see par. 0102),
 In the event Papish does not disclose using an interface specific to the first content.
 Zheng discloses using an interface specific to the first content(see par. 0030, 0040). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Zheng, thus  accordingly, content providers can customize or extend the browser user interface to include provider brand.
 The system of Papish-Zheng disclose does not explicitly discloses
wherein the interface provides content for a content genre; and 
while the first content domain remains selected, queries and operations will be performed in a context of the first content domain.
Gruber disclose wherein the interface provides content for a content genre(see par. 1081, where an interface provides domains  that includes sub-domains for different contents including music genres)  and while the first content domain remains selected, queries and operations will be performed in a context of the first content domain(see par. 1081-1086, which provides information related to a domain of information, including while for example, on an entertainment domain  searches and/or operation (related music, sports etc.) can be performed on the context  of the entertainment domain). That is while for example, the music domain, the digital assistant can implement sub-domains of common query types related to famous singers, songs, and genres). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Gruber into the system Papish-Zheng thereby enabling the first  domain(the entertainment domain), a digital assistant that can implement sub-domains of common query types related to famous singers, songs, and genres). Hence, this mechanism can  be used as a control mechanism for initiating and controlling various operations on the electronic device, which may be used as an alternative to conventional mechanisms.

As per  4 claim, Zheng discloses the system of claim 1, wherein each of the plurality of content domains is associated with a corresponding interface.(see par. 0030, 0040 )as per claim 5, Zheng discloses the system of claim 4, wherein the each corresponding interface is at least one of a webpage, a web site, or a popup menu, and each corresponding interface comprises a set of interface specific to the corresponding interface(see par. 0031, 0034). as per 6, Zheng discloses the system of claim 1, wherein each of the plurality of content domains is associated with a set of content domain-specific data corresponding to a respective content domain(see par. 0040). 

 As per claim 7 Zheng discloses the system of claim 1, wherein the interface comprises at least one of: a background corresponding to the first content domain; a theme corresponding to the first content domain; and a set of user interface elements corresponding to the first content domain(see fig. 4-5,  par. 0039-0040) . as per claim 8, Papish discloses the system of claim 1, further comprising: after 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Papish–Zheng- Gruber and further in view of  Frye U. S. Patent Application Publication No.  20150193549 [hereinafter Frye].
 As per claim 2 the system of Papish-Zheng-Gruber discloses substantial features of the claimed as discussed above with respect to claim 1,
The system of Papish-Zheng-Gruber does not disclose the enhanced content sharing platform is accessed during a current user session; and when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a previous content domain selected during a previous user session. Papish–Zheng- Gruber , thus  enabling the visualization of history data of a prior content (or document) navigation session in a user interface (UI), the session presented as a structure of nodes and branches between the nodes that represent the paths navigated by the user during the session
Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papish – Zheng- Gruber and Further in view of Frye U. S. Patent Application Publication No.  2015/0193549 [hereinafter Frye].
As per Claims 11 and 20 the claims includes features similar with features in claim 1 discussed above further reciting: accessing, during a first user session,
 The system of Papish-Zheng- Gruber does not disclose accessing, during a first user session,
 Frye discloses accessing, during a first user session (see par. 0044).  Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Frye into Papish-Zheng- Gruber, thus enabling the visualization of history data of a prior content (or document) navigation session in a user interface (UI), the session presented as a structure of nodes and 

 As per claim 12, Frye discloses the method of claim 1, wherein, when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a recommended content domain (see par. 0037, 0044-0045, where content 410 is presented based on user interaction or based on the selection of one of many prior sessions related to the first domain) as per claim 13, Frye discloses the method of claim 1, wherein the recommended content domain is selected based on at least one of: a user profile, user configuration settings, or user feedback (see par. 0037, 0044-0045, where content 410 is presented based on user interaction or based on the selection of one of many prior sessions related to the first domain)  as per claim 14, Zheng discloses the method of claim 1, wherein the plurality of content domains comprises: the first content domain and a second content domain associated with an interface specific to the second content domain .(see par. 0030, 0040).. as per 15, Papish discloses the method of claim 14, wherein, when second content domain is selected: a second context associated with the second content domain is . 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Papish –Zheng- Gruber-Frye and further in view of Kumble U. S. Patent Application Publication No.  2012/0110678 [hereinafter Kumble].
As per claim 19, the system of Papish –Zheng-Gruber-Frye discloses substantial features of the claimed invention as discussed above with respect to claim 1,
Papish –Zheng-Gruber does discloses wherein the enhanced content sharing platform comprises: a multimedia playback section, wherein video or audio content associated 
 Kumble discloses wherein the enhanced content sharing platform comprises: a multimedia playback section, wherein video or audio content associated with the first content domain is played in the multimedia playback section when the first content domain is selected(see par. 0031, 0041, 0060); and a content section, wherein multimedia content associated with the first content domain is presented in the content section when the first content domain is selected(see par. 0019, 0031). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Kumble into the system of Papish –Zheng-Gruber-Frye, thus a user may be presented with recommended domains based on the social graph data analysis while recommending or selecting domains that closely reflect the strength or closeness of a user's relationships with one or more other people.







Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456